Title: To Thomas Jefferson from Robert R. Livingston, 2 May 1801
From: Livingston, Robert R.
To: Jefferson, Thomas


               
                  Dear Sir
                  New York 2d May 1801
               
               The fear of intruding upon the few hours you can spare to rural occupations, & philosophic retirment has prevented my replying to your favor till your return to Washington, where I am told that this will find you. The character you give of Mr. Sumpter will doubtless render him an acquisition to the public, & in theory, the appointment of the secretary to the legation seems an adviseable measure, yet I am sorrey to add that, as far as our past experience may decide, in practice, it has hitherto proved unfortunate. For tho’ it has been usual to consult the minister on the appointment, so that the secretary might be deemed the man of his choice, yet it has seldom happened, that he has failed to consider himself as the intended successor, & of course as the rival of the minister. Their mutual jealousies have frequently produced consequences, alike injurious to the parties, & the states. I trust however from the character you give of Mr. Sumpter, and from my determination (should he be appointed) to respect your choice, & to make his situation as agreeable as possible, that nothing of this kind will happen. As the foreign intercourse law makes provision for a secretary to the minister I am at a loss Sir to know whether I shall be justified in nominating for your approbation such an officer?—If not I shall be under considerable embarrasments, for having presumed upon this, previous to your mention of Mr. Sumpter, as I thought it essential to select from the numerous applications I recd. a gent. well acquainted with the manners of the people, & so versant in their language as to supply the deficiency I shall long feel in conversing in it (French being as yet wh. me a dead language, having never accustomed myself to speak it,) and one well acquainted with the commercial relations of both countries, & on whose political & moral integrity I could have the utmost reliance, I gave encouragement to a gent. in whom all those requisites, together with that of an independant fortune, & extensive connections meet, reason to believe that I could procure the appointment for him, I trust therefore Sir that there will be no interference between this arrangmt & the one you propose, but that they will be considered as distinct characters, so as to enable me to avail myself of his services.
               Permit me Sir to mention another appointment in which I feel myself, and I am persuaded the public is materialy interested, I mean that of Consul at Paris. As there are no direct commercial connections between this country, & that place the consul there is in fact an inferior diplomatic agent, with whom, the minister must have a constant communication, & thro’ whom, he must acquire a knowledge of many interesting objects which it will be his duty to promote. Should the Consul be either indolent, or disqualified, & at the same time independant of the minister serious evils may result therefrom. I have taken the liberty Sir to mention this, because I have been informed, that among the applicants for this place, are men of this cast, & supported too by such recommendations, as may give you impressions in their favor. I flatter myself that I shall have the honor of seeing you before any appointment is made unless your choice should fall upon some gent. who is personally known to you, in which case I shall have nothing to apprehend. I will not trouble you Sir to reply to this letter, as I mean in the course of ten days to pay my respects to you in person, & solicit the honor of your instructions commands.
               It will give you pleasure to be informed that no doubt is now entertained of our having a republican-Legislature in this State, & very little of the success of Mr. Clintons election.
               I have the honor to be Dear Sir with the truest & most respectful Attachment your Most Obt humle: Servt
               
                  
                     Robt R Livingston
                  
               
            